Appeal of CONFECTIONER'S MERCANTILE AGENCY.Confectioner's Mercantile Agency v. CommissionerDocket No. 766.United States Board of Tax Appeals1 B.T.A. 1114; 1925 BTA LEXIS 2661; May 6, 1925, decided Submitted April 7, 1925.  *2661 David Berdon, Esq., for the taxpayer.  James T. Dortch, Esq., for the Commissioner.  Before JAMES, STERNHAGEN, and TRUSSELL.  The taxpayer is a New York corporation with principal offices at 438 Broadway, New York City.  This appeal is from a deficiency in income and profits taxes for the year 1920 in the amount of $22,574.05.  The Commissioner made a reexamination of the books of the taxpayer.  As a result of this reexamination the Commissioner, on April 7, 1925, filed with the Board a statement that no deficiency in tax exists for the year 1920.  DECISION.  The deficiency determined by the Commissioner is disallowed.